TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00020-CR


Dianna Luera Lopez, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF RUNNELS COUNTY, 119TH JUDICIAL DISTRICT

NO. 4214, HONORABLE BEN WOODWARD, JUDGE PRESIDING



O R D E R
PER CURIAM
The opinion and judgment dated February 6, 2003, dismissing this appeal are
withdrawn and the appeal is reinstated on the docket of the court.  Appellant's motion for rehearing
is dismissed.  The time for filing the reporter's record is extended to April 18, 2003.
It is ordered March 20, 2003.

Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish